DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I, specie A1B1, reading on figure 2B, 2C, claims 1-11, in the reply filed on November 30, 2021, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received / retrieved and recorded.

Specification
The abstract of the disclosure is objected to
The file reference number, on top right, may be removed.  
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Umeda (US 2011/0279189) in view of Porta (US 2013/0313013), and Syal (US 8,248,183).
Regarding claim 1, Umeda, figure 1A-1B, discloses a wiring substrate comprising: a base member (104) having a first surface (see figure); a first differential signal line including a first pair of signal lines disposed on the first surface of the base member (101, one of the three on the right of the figure); a second differential signal line including a second pair of signal lines disposed adjacent to the first differential signal line on the first surface of the base member (101, adjacent to the first pair); and a ground layer (103) facing the first differential signal line and the second differential signal line and having an opening portion including a plurality of openings continuously arranged along a predetermined direction (see figure), wherein in a planar view of the wiring substrate.
Umeda does not disclose where a length of each of the plurality of openings in a direction along the first and second pair of signal lines is a length L1, a length of the opening in a direction orthogonal to a length direction of the length L1 is a length L2, and a distance between the first differential signal line and the second differential signal line is a length L3, the length L1 is greater than or equal to four times the length L2, and the length L2 is equal to or less than the length L3. 
Umeda appears to discloses L1, L2 being equal, and silent about L3.

Additionally, Porta (US 2013/0313013), figure 4 and 5, discloses opening in the ground layer with dimension on one side is different than the other (in order to have better control of the impedance and electromagnetic shield (paragraph 0019, 0020, and 0021).
Syal (US 8,248,183), figure 4, discloses a substrate with ground layer having various patterns different openings, including  one (430), with length of the opening in one direction larger than that on the other direction, in order to control the impedance (column 7, line 50, column 8, line 3).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the substrate of Umeda with a length of each of the plurality of openings in a direction along the first and second pair of signal lines is a length L1, a length of the opening in a direction orthogonal to a length direction of the length L1 is a length L2, and a distance between the first differential signal line and the second differential signal line is a length L3, the length L1 is greater than or equal to four times the length L2, and the length L2 is equal to or less than the length L3, as taught by, in order to control to control impedance, reduce noise and to have better shielding.

Regarding claim 2, the modified substrate of Umeda further discloses wherein in a planar view of the wiring substrate, an area ratio of the opening portion in the ground 

Regarding claim 3, the modified substrate of Umeda further discloses wherein the length L1 is 1.5 mm or less (obvious as applied to claim 1 above in order to control to control impedance, reduce noise and to have better shielding). 

Regarding claim 4, the modified substrate of Umeda further discloses wherein each shape of the plurality of openings is any of a rhombus, a rectangle, a hexagon, and an ellipse (obvious as shown by Porta, and Syal). 

Regarding claim 5, the modified substrate of Umeda further discloses wherein a thickness of the ground layer is in a range of 1.mu.m or more and 20.mu.m or less (obvious in order to have control the impedance. Also, see Syal, column 8, line 56-67). 

Regarding claim 6, the modified substrate of Umeda further discloses wherein the base member is made of a resin (obvious as disclosed by Umeda, paragraph 0033, a substrate made of resin in order to have desired insulating properties). Additionally, use of a resin for the substrate is old and known in the art. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Therefore, Umeda meets the limitations.



Regarding claim 8, the modified substrate of Umeda further discloses wherein the wiring substrate includes an insulating layer over the first differential signal line and the second differential signal line, and wherein the ground layer is disposed over the insulating layer (see figure). 

Regarding claim 9, the modified substrate of Umeda further discloses wherein each of the first differential signal line and the second differential signal line serves as a connection between a first semiconductor device and a second semiconductor device (Obvious as disclosed by Umeda, and Porta, in order to have desired interconnection). 

Regarding claim 10, the modified substrate of Umeda further discloses wherein a signal that is transmitted via the first differential signal line and the second differential signal line is a digital signal having a transmission speed of 5 gigabits per second (Gbps) or more (Not explicitly disclosed. However, the modified substrate of Umeda, disclosed the structure. How, the structure is used, would not add any structural limitation to the substrate. Also, Syal, discloses the substrate for a high frequency transmission (column 1, line 25-32). Further, the recitation, “a signal that is transmitted via the first differential signal line and the second differential signal line is a digital signal having a transmission speed of 5 gigabits per second (Gbps) or more,” required the In re Hutchison, 69 USPQ 138 (CCPA 1946). Therefore, the modified substrate of Umeda meets the limitation.

Regarding claim 11, the modified substrate of Umeda further discloses wherein the first semiconductor device is an image capturing element, and wherein the second semiconductor device is a processing circuit configured to process a signal transmitted from the image capturing element (Not explicitly disclosed. However, the modified substrate of Umeda, disclosed the structure. How or where, the structure is used, would not add any structural limitation to the substrate. Also, it merely requires the substrate to be capable of joining a semiconductor device is an image capturing element, and the second semiconductor device as a processing circuit to process a signal transmitted from the image capturing element. It has been held that the recitation that an element is “capable of” performing a function is not a positive limitation, but only require to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138 (CCPA 1946). Therefore, the modified substrate of Umeda meets the limitation. Additionally, Umeda, and Porta, discloses a connection between two devices. Therefore, the modified substrate of Umeda meets the limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Powers (US 7,504,904), figure 3, discloses a substrate with opening in a ground plate to control impedance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847 
                                                                                                                                                                                                       IBP / February 21, 2022